        Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 1 of 37




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

 LINDA CAROL RUGGIERS,                       )      CIVIL ACTION NO. 4:19-CV-1633
              Plaintiff                      )
                                             )
       v.                                    )
                                             )      (ARBUCKLE, M.J.)
 ANDREW SAUL,                                )
 Commissioner of Social Security             )
                  Defendant                  )

                            MEMORANDUM OPINION

I.    INTRODUCTION

      Plaintiff Linda Carol Ruggiers, an adult individual who resides within the

Middle District of Pennsylvania, seeks judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying her application for

disability insurance benefits under Title II of the Social Security Act. Jurisdiction is

conferred on this Court pursuant to 42 U.S.C. §405(g).

      This matter is before me, upon consent of the parties pursuant to 28 U.S.C.

§ 636(c) and Rule 73 of the Federal Rules of Civil Procedure. (Doc. 9). After

reviewing the parties’ briefs, the Commissioner’s final decision, and the relevant

portions of the certified administrative transcript, I find the Commissioner's final

decision is supported by substantial evidence. Accordingly, the Commissioner’s

final decision will be AFFIRMED.


                                     Page 1 of 37
        Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 2 of 37




II.   BACKGROUND & PROCEDURAL HISTORY

      On January 19, 2016, Plaintiff protectively filed an application for disability

insurance benefits under Title II of the Social Security Act. (Admin. Tr. 16; Doc. 8-

2, p. 17). In this application, Plaintiff alleged she became disabled as of May 15,

2014, when she was forty-four years old, due to the following conditions: spinal

stenosis at L4, L5, and L6; degenerative disc disease; arthritis; constant and severe

bilateral leg pain; severe back pain; anxiety due to pain; high blood pressure.

(Admin. Tr. 183; Doc. 8-6, p. 40). Plaintiff alleges that the combination of these

conditions affects her ability to lift; squat; bend; stand; walk; sit; kneel; climb stairs;

and complete tasks. (Admin. Tr. 165; Doc. 8-6, p. 22). Plaintiff has a “limited”

education (equivalent to a seventh through eleventh grade level) and can

communicate in English. (Admin. Tr. 26; Doc. 8-2, p. 27). Before the onset of her

impairments, Plaintiff worked as a nurse’s aide. Id.

      On April 25, 2016, Plaintiff’s application was denied at the initial level of

administrative review. (Admin. Tr. 16; Doc. 8-2, p. 17). On May 11, 2016, Plaintiff

requested an administrative hearing. Id.

      On February 15, 2018, Plaintiff, assisted by her counsel, appeared and

testified during a hearing before Administrative Law Judge Michelle Wolfe (the

“ALJ”). Id. On June 27, 2018, the ALJ issued a decision denying Plaintiff’s

                                      Page 2 of 37
        Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 3 of 37




application for benefits. (Admin. Tr. 27; Doc. 8-2, p. 28). On September 25, 2018,

Plaintiff requested review of the ALJ’s decision by the Appeals Council of the Office

of Disability Adjudication and Review (“Appeals Council”). (Admin. Tr. 122; Doc.

8-4, p. 28).

      On July 26, 2019, the Appeals Council denied Plaintiff’s request for review.

(Admin. Tr. 1; Doc. 8-2, p. 2).

      On September 20, 2019, Plaintiff initiated this action by filing a Complaint.

(Doc. 1). In the Complaint, Plaintiff alleges that the ALJ’s decision denying the

application is not supported by substantial evidence, and improperly applies the

relevant law and regulations. Id. As relief, Plaintiff requests that the Court “remand

this matter to the Administrative Law Judge with directions to place appropriate

weight on the opinions of the treating physicians over that of doctors who have not

seen the Plaintiff, not treated the Plaintiff and only review a portion of the medical

records”. Id.

      On December 6, 2019, the Commissioner filed an Answer. (Doc. 7). In the

Answer, the Commissioner maintains that the decision holding that Plaintiff is not

entitled to disability insurance benefits was made in accordance with the law and

regulations and is supported by substantial evidence. (Doc. 7, ¶ 8). Along with her



                                    Page 3 of 37
        Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 4 of 37




Answer, the Commissioner filed a certified transcript of the administrative record.

(Doc. 8).

       Plaintiff’s Brief (Doc. 11) and the Commissioner’s Brief (Doc. 12) have been

filed. Plaintiff did not file a reply. This matter is now ripe for decision.

III.   STANDARDS OF REVIEW

       A.    SUBSTANTIAL EVIDENCE REVIEW – THE ROLE OF THIS COURT

       When reviewing the Commissioner’s final decision denying a claimant’s

application for benefits, this Court’s review is limited to the question of whether the

findings of the final decision-maker are supported by substantial evidence in the

record. See 42 U.S.C. § 405(g); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 200

(3d Cir. 2008); Ficca v. Astrue, 901 F. Supp. 2d 533, 536 (M.D. Pa. 2012).

Substantial evidence “does not mean a large or considerable amount of evidence, but

rather such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565 (1988). Substantial

evidence is less than a preponderance of the evidence but more than a mere scintilla.

Richardson v. Perales, 402 U.S. 389, 401 (1971). A single piece of evidence is not

substantial evidence if the ALJ ignores countervailing evidence or fails to resolve a

conflict created by the evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir.

1993). But in an adequately developed factual record, substantial evidence may be

                                      Page 4 of 37
        Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 5 of 37




“something less than the weight of the evidence, and the possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ’s decision]

from being supported by substantial evidence.” Consolo v. Fed. Maritime Comm’n,

383 U.S. 607, 620 (1966).

       “In determining if the Commissioner’s decision is supported by substantial

evidence the court must scrutinize the record as a whole.” Leslie v. Barnhart, 304 F.

Supp. 2d 623, 627 (M.D. Pa. 2003). The question before this Court, therefore, is not

whether Plaintiff is disabled, but whether the Commissioner’s finding that Plaintiff

is not disabled is supported by substantial evidence and was reached based upon a

correct application of the relevant law. See Arnold v. Colvin, No. 3:12-CV-02417,

2014 WL 940205, at *1 (M.D. Pa. Mar. 11, 2014) (“[I]t has been held that an ALJ’s

errors of law denote a lack of substantial evidence.”) (alterations omitted); Burton v.

Schweiker, 512 F. Supp. 913, 914 (W.D. Pa. 1981) (“The Secretary’s determination

as to the status of a claim requires the correct application of the law to the facts.”);

see also Wright v. Sullivan, 900 F.2d 675, 678 (3d Cir. 1990) (noting that the scope

of review on legal matters is plenary); Ficca, 901 F. Supp. 2d at 536 (“[T]he court

has plenary review of all legal issues . . . .”).




                                       Page 5 of 37
        Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 6 of 37




      B.     STANDARDS GOVERNING THE ALJ’S APPLICATION OF THE FIVE-STEP
             SEQUENTIAL EVALUATION PROCESS

      To receive benefits under the Social Security Act by reason of disability, a

claimant must demonstrate an inability to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); see also

20 C.F.R. § 404.1505(a).1 To satisfy this requirement, a claimant must have a severe

physical or mental impairment that makes it impossible to do his or her previous

work or any other substantial gainful activity that exists in the national economy. 42

U.S.C. § 423(d)(2)(A); 20 C.F.R. § 404.1505(a). To receive benefits under Title II

of the Social Security Act, a claimant must show that he or she contributed to the

insurance program, is under retirement age, and became disabled prior to the date on

which he or she was last insured. 42 U.S.C. § 423(a); 20 C.F.R. § 404.131(a).

      In making this determination at the administrative level, the ALJ follows a

five-step sequential evaluation process. 20 C.F.R. § 404.1520(a). Under this process,

the ALJ must sequentially determine: (1) whether the claimant is engaged in


1
  Throughout this Report, I cite to the version of the administrative rulings and
regulations that were in effect on the date the Commissioner’s final decision was
issued. In this case, the ALJ’s decision, which serves as the final decision of the
Commissioner, was issued on July 27, 2018.
                                    Page 6 of 37
        Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 7 of 37




substantial gainful activity; (2) whether the claimant has a severe impairment; (3)

whether the claimant’s impairment meets or equals a listed impairment; (4) whether

the claimant is able to do his or her past relevant work; and (5) whether the claimant

is able to do any other work, considering his or her age, education, work experience

and residual functional capacity (“RFC”). 20 C.F.R. § 404.1520(a)(4).

      Between steps three and four, the ALJ must also assess a claimant’s RFC.

RFC is defined as “that which an individual is still able to do despite the limitations

caused by his or her impairment(s).” Burnett v. Comm’r of Soc. Sec., 220 F.3d 112,

121 (3d Cir. 2000) (citations omitted); see also 20 C.F.R. § 404.1520(e); 20 C.F.R.

§ 404.1545(a)(1). In making this assessment, the ALJ considers all the claimant’s

medically determinable impairments, including any non-severe impairments

identified by the ALJ at step two of his or her analysis. 20 C.F.R. § 404.1545(a)(2).

      At steps one through four, the claimant bears the initial burden of

demonstrating the existence of a medically determinable impairment that prevents

him or her in engaging in any of his or her past relevant work. 42 U.S.C. § 423(d)(5);

20 C.F.R. § 404.1512(a); Mason, 994 F.2d at 1064. Once this burden has been met

by the claimant, it shifts to the Commissioner at step five to show that jobs exist in

significant number in the national economy that the claimant could perform that are



                                    Page 7 of 37
        Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 8 of 37




consistent with the claimant’s age, education, work experience and RFC. 20 C.F.R.

§ 404.1512(b)(3); Mason, 994 F.2d at 1064.

      The ALJ’s disability determination must also meet certain basic substantive

requisites. Most significant among these legal benchmarks is a requirement that the

ALJ adequately explain the legal and factual basis for this disability determination.

Thus, to facilitate review of the decision under the substantial evidence standard, the

ALJ's decision must be accompanied by “a clear and satisfactory explication of the

basis on which it rests.” Cotter v. Harris, 642 F.2d 700, 704 (3d Cir. 1981). Conflicts

in the evidence must be resolved and the ALJ must indicate which evidence was

accepted, which evidence was rejected, and the reasons for rejecting certain

evidence. Id. at 706-707. In addition, “[t]he ALJ must indicate in his decision which

evidence he has rejected and which he is relying on as the basis for his finding.”

Schaudeck v. Comm’r of Soc. Sec., 181 F. 3d 429, 433 (3d Cir. 1999).

IV.   DISCUSSION

      In her brief, Plaintiff raises the following arguments:

      (1)    Whether the Administrative Law Judge in this case had the
             opportunity to review the complete operative report pertaining to the
             back surgery in 2017;

      (2)    Whether the Administrative Law Judge in this case failed to consider
             the actual medical evidence of the Plaintiff’s treating physician over
             the opinion of a non-treating physician.


                                    Page 8 of 37
        Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 9 of 37




(Doc. 11, p. 3).

      A.     THE ALJ’S DECISION DENYING PLAINTIFF’S APPLICATION

      In her July 2018 decision, the ALJ found that Plaintiff met the insured status

requirement of Title II of the Social Security Act through September 30, 2020.

(Admin. Tr. 18; Doc. 8-2, p. 19). Then, Plaintiff’s application was evaluated at steps

one through five of the sequential evaluation process.

      At step one, the ALJ found that Plaintiff did not engage in substantial gainful

activity at any point between May 15, 2014 (Plaintiff’s alleged onset date) and July

27, 2018 (the date the ALJ decision was issued) (“the relevant period”). (Admin. Tr.

18; Doc. 8-2, p. 19). At step two, the ALJ found that, during the relevant period,

Plaintiff had the following medically determinable severe impairment(s): history of

obesity; status post gastric bypass procedures; lumbar degenerative disc disease;

status post fusion. (Admin. Tr. 19; Doc. 8-2, p. 20). Also at step two, the ALJ found

that Plaintiff had the following medically determinable non-severe impairments:

contact dermatitis; allergic rhinitis; sinusitis; tension headaches; skin lesions;

dysfunctional uterine bleeding; hyperglycemia; left adnexal mass; gastric ulcer;

granuloma      annulare;    gastroesophageal       reflux   disease;   hypertension;

nasopharyngitis; vitamin B12 deficiency; anxiety; and depression. Id. The ALJ noted

that Plaintiff had been diagnosed with fibromyalgia in 2017 but concluded that this

                                    Page 9 of 37
       Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 10 of 37




impairment was not medically determinable. (Admin. Tr. 19; Doc. 8-2, p. 21). At

step three, the ALJ found that, during the relevant period, Plaintiff did not have an

impairment or combination of impairments that met or medically equaled the

severity of an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

(Admin. Tr. 21; Doc. 8-2, p. 22).

      Between steps three and four, the ALJ assessed Plaintiff’s RFC. The ALJ

found that, during the relevant period, Plaintiff retained the RFC to engage in light

work as defined in 20 C.F.R. § 404.1567(b) except that:

      she can never climb ladders, ropes, or scaffolds; she can occasionally
      balance, stoop, crouch, crawl, kneel, and climb ramps and stairs. She
      must avoid concentrated exposure to extreme heat, extreme cold,
      wetness, humidity, and vibration.

(Admin. Tr. 21-22; Doc. 8-2, pp. 22-23).

      At step four, the ALJ found that, during the relevant period, Plaintiff could

not engage in her past relevant work. (Admin. Tr. 26; Doc. 8-2, P. 27). At step five,

the ALJ found that, considering Plaintiff’s age, education and work experience,

Plaintiff could engage in other work that existed in the national economy. Id. To

support her conclusion, the ALJ relied on testimony given by a vocational expert

during Plaintiff’s administrative hearing and cited the following three (3)

representative occupations: folder (DOT #369.687-018); office helper (DOT

#211.462-010); and cashier (DOT #211.462-010). (Admin. Tr. 27; Doc. 8-2, p. 28).
                                    Page 10 of 37
         Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 11 of 37




      B.      WHETHER THE ALJ ADEQUATELY EVALUATED PLAINTIFF’S BACK
              IMPAIRMENT

      Plaintiff argues that the ALJ did not adequately address the report from

Plaintiff’s February 2016, back surgery. Her argument in this regard is two-fold.

First, Plaintiff argues that the ALJ failed to address the operate report. Second,

Plaintiff argues that this error resulted in harm because that operative report proves

that Plaintiff meets Listing 1.04A. I will address each of these arguments separately

below.

              1.   Whether the ALJ Adequately Considered the Evidence Relating
                   to Plaintiff’s February 2017 Spinal Surgery

      On February 16, 2017 Plaintiff had spinal surgery. Although the ALJ did not

address the operative report in any detail, she addressed the records related to

Plaintiff’s orthopedic problems after her surgery as follows:

      On February 16, 2017, she underwent spinal surgery for repair of discs
      and removal of a cyst. The claimant followed up at pain management
      more than a month after surgery and reported constant pain symptoms
      in her left hip, groin, and left lower extremity; she reported pain
      symptoms were alleviated with heat and some walking; the record
      indicates that the claimant began jogging after losing weight. An
      injection was administered in the claimant’s left knee in April 2017,
      and she reported fifty percent sustained pain relief the following month.
      In May 2017, lumbar injections continued and she was referred to
      physical therapy with symptoms of left knee pain. The following
      month, she reported increased symptoms of low back pain when she
      followed up for physical therapy. She displayed some antalgic gait and
      decreased stance time left lower extremity. By June 2017, she reported
      improved knee pain symptoms with continued injections and physical
                                   Page 11 of 37
       Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 12 of 37




      therapy. The claimant subsequently fell while on vacation and she
      reported associated pain symptoms when she returned to physical
      therapy in July 2017. Her knee pain symptoms improved significantly
      with a cortisone injections and she progressed to strengthening her left
      knee; she was eventually discharged from physical therapy on July 21,
      2017. She returned to physical therapy on August 7, 2017, with
      symptoms of low back pain. There was tenderness to palpation of the
      claimant’s spine and hypertonicity in the left lumbar paraspinals and
      quadratus lumborum. She was diagnosed with lumbar radiculopathy.
      The claimant received sacroiliac injections in August 2017 and she
      returned to therapy on more than five occasions throughout August
      2017. She followed up at Pain Management in September 2017, and
      reported constant aching in her sacroiliac joints, worse on the left. On
      examination there was tenderness in the claimant’s lumbar spine; there
      was pain with motion, but active range of motion in the claimant’s
      lumbar spine was normal; seated straight leg raising was positive on the
      left. The claimant subsequently used some steroids and her pain
      symptoms improved. She was discharged from physical therapy on
      September 29, 2017 (Exhibits 15F, 16F, 17F).

      The claimant followed up with her primary care provider on October
      27, 2017, and reported symptoms of back stiffness and weakness in his
      [sic] legs as well as muscle aches, pain, paresthesia, spasms, and limited
      movement.

(Admin. Tr. 24-25; Doc. 8-2, pp. 25-26).

      Plaintiff argues:

      The decision of the Administrative Law Judge below had previously
      mentioned that the Plaintiff had spinal surgery for repair of disc and
      removal of a cyst on February 16, 2017, and further inferred from the
      review of very few records after that date that the surgery alleviated the
      Plaintiff’s back problems.

      However, the review of the operative report in this case would indicate
      that the Plaintiff had the following procedures:


                                   Page 12 of 37
Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 13 of 37




      a)     L4 and L5 laminectomies and a left L5 facetectomy;
      b)     Segmental pedicle screw instrumentation—bilateral L3,
             L4, L5 and S1 With a K2M Everest Pedicle screw;
      c)     Post unilateral fusion L3 to S1 bilateral with infused BMP
             on a collagen sponge, tri-calcium phosphate, local bone,
             bone putty and bone marrow aspirate;
      d)     Right iliac bone marrow aspiration, stem cell
             concentration with Arteriocyte system and application of
             bone graph.

This was a very extreme procedure and is indicative of the severe back
issues the Plaintiff had pre-operatively.

In fact, the review of the entire record in this case will show that
although initially reporting some improvement, the Plaintiff was
eventually back to the point of being as limited as she was before the
surgery.

A note of the Family Practice center dated September 21, 2017,
reported chronic pain and the fact that Plaintiff was continuing to follow
up with ortho and pain management (she had previously been treating
at pain management every other week for injections and pain
medication, however, she had no improvement, but admitted the pain
was stable at the present time with the injections and pain medication).
Plaintiff further reported limitations of movement, muscle aches,
myalgia, pain, paresthesia, spasms, back stiffness and other
musculoskeletal symptoms. From a neurological point of review, the
Plaintiff reported back stiffness, bilateral leg stiffness and weakness of
the legs.

Those same complaints continued on October 27, 2017, and an office
note from Family Practice Center dated August 3, 2017, indicated that
the Plaintiff was experiencing notable increase in pain along with
swelling and discomfort of her left knee requiring the Plaintiff to
undergo three Synvisc injections through orthopedics.

In an office note dated June 8, 2017, the Plaintiff noted constant
moderate to severe pain pointing directly to the lumbosacral regions

                             Page 13 of 37
       Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 14 of 37




      stating that the pain radiates worse to her left sacroiliac joint region and
      in to the left lower extremity.

      An office note of May 11, 2017, indicated general weakness, fatigue,
      malaise, lethargy and trouble sleeping with headaches, dizziness and
      lightheadedness with musculoskeletal complaints of muscle pain, joint
      pain, stiffness, backache, tenderness and limitations of motion and
      neurological complaints of weakness, numbness or loss of sensation
      and tingling.

      All these post-surgical symptoms were not acknowledged or considered
      by the Administrative Law Judge below and not considered to support
      the ongoing disability status.

      The Plaintiff also followed up with Haven Pain Management and had
      continuing complaints of spine pain as verified by previous Exhibits
      15F, 16F and 17F, continuing with ongoing injections and physical
      therapy after the February 16, 2017, surgery.

(Doc. 11, pp. 4-6).

      In response, the Commissioner argues:

      The ALJ adequately considered the evidence post-dating Plaintiff’s
      February 2017 back surgery. As the ALJ discussed, the evidence after
      her surgery showed that throughout 2017, Plaintiff reported ongoing
      pain symptoms that were alleviated with heat and some walking,
      received knee and lumbar injections, attended physical therapy, which
      helped with her knee pain, and she was discharged from physical
      therapy in September 2017 (Tr. 24-25, 979-1064, 1065-1150, 1220-
      1351). The ALJ also noted that Plaintiff reported pain after “cleaning
      her mother’s bathroom for 2 hours” in June 2017 (Tr. 25, 1007) (further
      noting that she was “feeling pretty good today”). The ALJ specifically
      cited the exhibits generated subsequent to Plaintiff’s lumbar surgery in
      evaluating the evidence of record (Tr. 24-25, citing Exhibits 15F, 16F,
      17F, 18F, and 19F).

      Significantly, the ALJ did not find that Plaintiff had no limitations.
      Rather, the ALJ included significant limitations in the RFC assessment
                                  Page 14 of 37
       Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 15 of 37




      (Tr. 21-22, 24-25). Disability is not determined merely by the presence
      of impairments. Rather, the relevant inquiry is what functional
      limitations are caused by the impairments and whether those
      limitations, taken together, preclude the ability to perform all work.
      Jones v. Sullivan, 954 F.2d 125, 128-29 (3d Cir. 1991). And, the fact
      that Plaintiff continued to experience pain after her back surgery does
      not, alone, demonstrate that she could not perform the work as
      identified in the RFC. It is well-settled that a claimant need not be pain-
      free or experiencing no discomfort in order to be found not disabled.
      Id. at 129. Indeed, that a person cannot work without some pain does
      not, itself, satisfy the test for disability. See Sherrod v. Barnhart, 2002
      WL 32350551, at *9 (E.D. Pa. Jul. 31, 2002) (citing Cancel v. Harris,
      512 F. Supp. 69 (E.D. Pa. 1981)). Rather, “[t]o be disabling, pain must
      be so severe, by itself or in conjunction with other impairments, as to
      preclude substantial gainful employment. Otherwise, eligibility for
      disability benefits would take on new meaning.” Dumas v. Schweiker,
      712 F.2d 1545, 1552 (2d Cir. 1983).

      Significantly, Plaintiff’s argument identifies no functional limitations
      established in the post-surgical record that are not already accounted
      for in the RFC assessment, nor does Plaintiff point to any medical
      opinion assessing more restrictive limitations (ECF No. 11 at 4- 6). This
      undeveloped argument is insufficient to satisfy her burden on appeal.
      See Shinseki v. Sanders, 556 U.S. 396, 409 (2009) (“[T]he burden of
      showing that an [alleged] error is harmful normally falls upon the party
      attacking the agency’s determination.”); Bowen v. Yuckert, 482 U.S.
      137, 146-47 n.5 (1987) (Plaintiff carries both the burden of production
      and proof through step four).

(Doc. 12, pp. 8-10).

      Plaintiff argues remand is required because the ALJ did not discuss five

treatment records (approximately fifteen pages) contained in the almost 1,400-page

administrative record. Plaintiff identified these records by date only and did not

provide a page-cite so these records could be easily located for review. After
                                    Page 15 of 37
       Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 16 of 37




reviewing the record, it appears that the treatment notes Plaintiff references in her

argument are as follows: May 11, 2017 examination (Admin. Tr. 1241-1243; Doc.

8-23, pp. 23-25); June 8, 2017 treatment note (Admin. Tr. 1235-1237; Doc. 8-23,

pp. 17-19); August 3, 2017 treatment note (Admin. Tr. 1229-1231; Doc. 8-23, pp.

11-13); September 21, 2017 treatment note, (Admin. Tr. 1220-1222; Doc. 8-23, pp.

2-4); October 27, 2017 treatment note (Admin. Tr. 1223-1225; Doc. 8-23, pp. 5-7).

      On May 11, 2017, Plaintiff was examined by Certified Physicians Assistant

Jeremy Lazorka (“PA-C Lazorka”). Although Plaintiff contends that this note

establishes that Plaintiff experienced “general weakness, fatigue, malaise, lethargy

and trouble sleeping with headaches, dizziness and lightheadedness with

musculoskeletal complaints of muscle pain, joint pain, stiffness, backache,

tenderness and limitations of motion and neurological complaints of weakness,

numbness or loss of sensation and tingling.” Portions of this note are illegible due to

the poor quality of the copy provided to the Court, and therefore I cannot confirm

that this record includes those observations. I note, however, that similar language

appears in other records from this provider. PA-C Lazorka noted that Plaintiff

complained of:

      constant moderate to severe pain pointing directly to the lumbosacral
      region stating that the pain radiates worse to her left sacroiliac joint
      region into the left lower extremity. She has no loss of bowel or bladder
      function is currently being treated and evaluated with pain management
                                     Page 16 of 37
       Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 17 of 37




      receiving injections. She has also established with Orthopedics
      therefore, I recommend that she discuss corticosteroid injection over
      the left greater trochanter and other treatment options however, I
      advised she partake in conservative treatment with stretching and
      exercising. Vital signs are stable except for elevated blood pressure
      today. Spent quite a bit of time reviewing her past medical history in
      fact about 1 hour was spent discussing her concerns medical problems.
      We will obtain records from past provider as we do not have them on
      file we only have recent pain management no[w]. She has a difficult
      time sleeping at night based off the fact she is experiencing moderate
      to severe low back pain and lower extremity joint pain which has led to
      an increase in daytime fatigue. We will not make any changes or
      adjustments were [sic] medications that are rather we will wait until lab
      results returned when she follows up at her next office visit. No other
      concerns today.

(Admin. Tr. 1241, Doc. 8-23, p. 23). On physical examination PA-C Lazorka

observed:

      MUSCULOSKELETAL: normal muscle tone/bulk, no deformities,
      normal range of motion, normal spine alignment NEUROLOGICAL;
      muscle strength 5/5 in all major muscle groups, cranial nerves II-XII
      intact, rapid alternating movements intact, point-to-point movements
      intact, pain/tenderness/light touch/vibration/discrimination intact.
      DTRs intact EXTREMITIES: no varicose veins, no edema, no
      abnormal movements, no tremor, no rigidity, normal alignment, normal
      gait.

(Admin. Tr. 1242; Doc. 8-23, p. 24). Although this record does contain statements

by Plaintiff about her symptoms, it does not discuss any specific functional

limitation. Moreover, despite the symptoms alleged by Plaintiff during this

examination, objective findings by PA-C Lazorka are not consistent with those

allegations. Furthermore, Plaintiff has not explained why further consideration of
                                   Page 17 of 37
        Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 18 of 37




this record could possibly result in a different outcome in this case. Accordingly, I

am not persuaded that remand is required for further consideration of this treatment

note.

        On June 8, 2017, Plaintiff was examined by PA-C Lazorka. Plaintiff alleges

that this treatment note shows that she alleged “constant moderate to severe pain

pointing directly to the lumbosacral regions stating that the pain radiates worse to

her left sacroiliac joint region and in to the left lower extremity.” Under the “History

of Present Illness section of the treatment note—documenting Plaintiff’s statements

about her own symptoms—it appears that Plaintiff made the statement quoted in the

brief. However, I note that the quoted language is almost entirely illegible in the

copy provided to the Court. (Admin. Tr. 1235; Doc. 8-23, p. 17). However, I note

that similar language appears in other treatment notes from this provider. On

physical examination PA-C Lazorka observed:

        MUSCULOSKELETAL: normal muscle tone/bulk, no deformities,
        normal range of motion, normal spine alignment NEUROLOGICAL:
        muscle strength 5/5 in all major muscle groups, cranial nerves II-XII
        intact, rapid alternating movements intact, point-to-point movements
        intact, pain/temperature/light touch/vibration/discrimination intact,
        DTRs intact EXTREMITIES: no varicose veins, no edema, no
        abnormal movements, no tremor, no rigidity, normal alignment, normal
        gait.

(Admin. Tr. 1236; Doc. 8-23, p. 18). Although this record does contain statements

by Plaintiff about her symptoms, it does not discuss any specific functional
                                    Page 18 of 37
        Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 19 of 37




limitation. Moreover, despite the symptoms alleged by Plaintiff during this

examination, objective findings by PA-C Lazorka are not consistent with those

allegations. Furthermore, Plaintiff has not explained why further consideration of

this record could possibly result in a different outcome in this case. Accordingly, I

am not persuaded that remand is required for further consideration of this treatment

note.

        On August 3, 2017, Plaintiff was examined by PA-C Lazorka. Plaintiff argues

that, at that examination she “was experiencing notable increase in pain along with

swelling and discomfort of her left knee requiring the Plaintiff to undergo three

Synvisc injections through orthopedics.” PA-C Lazorka noted that:

        She states that her left knee was feeling fairly well up until about a week
        ago when she was walking on the boardwalk in Ocean City Maryland
        and tripped over 1 of the ports suffering a fall injury to her left side of
        her body. States she fell directly onto her left knew hip [illegible text].
        She has [illegible text] excoriations over left elbow that seemed to be
        healing. She also has a large bruise over the left greater trochanter with
        that seems to be improving as well. She does state that she is [illegible
        text] increase in pain along with swelling and discomfort of her left
        knee. While she did feel this since his congestions [sic] due to the fact
        she suffered a recent injury I feel it appropriate that we can administer
        corticosteroid injection as she is specifically requesting this. She is also
        aware that she is to continue conservative treatment will follow up with
        Orthopedic surgery as scheduled. She has significant past medical
        history of cervical disc disease, obesity status post gastric bypass
        surgery, chronic lumbosacral degenerative disc disease status post
        fusion of L3 through L5 just in February of this year. She also has
        current history of bursitis of the left greater trochanter along with
        osteoarthritis of the knee. She has strong family history of coronary
                                       Page 19 of 37
       Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 20 of 37




      artery disease and cerebral vascular accident and is currently not on
      statin therapy and blood pressure medication. Planes [sic] of constant
      moderate to severe pain pointing directly to the lumbosacral region
      stating that the pain radiates worse to her left sacroiliac joint region into
      the left lower extremity. She has no loss of bowel or bladder function
      is currently being treat and evaluated with pain management receiving
      injections. She [illegible text] I recommend that she discuss
      corticosteroid injection over the left greater trochanter and other
      treatment options however; I advised that she partake in conservative
      treatment with stretching and exercising. Vital signs are stable. 1 hour
      was spent discussing all her concerns medical problems. We will obtain
      records from past provider as we do not have them on file we only have
      recent pain management no. She has a difficult time sleeping at night
      based off the fact that she is experiencing moderate to severe low back
      pain and lower extremity muscle and joint pain which has led to an
      increase in daytime fatigue. I do feel it appropriate that after discussing
      lab results and hearing patient’s current complaint that we make
      adjustments in her medication regimen as updated prescribed her
      medication sheet. She will follow up here our office and notify us if she
      has any adverse effects or side effects from the medication.

(Admin. Tr. 1229; Doc. 8-23, p. 11). In her review of symptoms, Plaintiff reported

leg cramps, muscle pain, joint pain, stiffness, backache, tenderness, limitation of

motion, weakness, numbness/loss of sensation, and tingling. (Admin. Tr. 1230; Doc.

8-23, p. 12). On physical examination, PA-C Lazorka observed:

      MUSCULOSKELETAL: normal muscle tone/bulk, no deformities,
      normal range of motion, normal spine alignment NEUROLOGICAL:
      muscle strength 5/5 in all major muscle groups, cranial nerves II-XII
      intact, rapid alternating movements intact, point-to-point movements
      intact, pain/temperature/light touch/vibration/discrimination intact,
      DTRs intact EXTREMITIES: no varicose veins, no edema, no
      abnormal movements, no tremor, no rigidity, normal alignment, normal
      gait.

                                    Page 20 of 37
       Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 21 of 37




Id. Although this record does contain statements by Plaintiff about her symptoms, it

does not discuss any specific functional limitation. Moreover, despite the symptoms

alleged by Plaintiff during this examination, objective findings by PA-C Lazorka are

not consistent with those allegations. Furthermore, Plaintiff has not explained why

further consideration of this record could possibly result in a different outcome in

this case. Accordingly, I am not persuaded that remand is required for further

consideration of this treatment note.

      On September 21, 2017, Plaintiff was examined by PA-C Lazorka for “follow

up on chronic pain, GERD, Anemia, Fibromyalgia, Depression, HTN.” (Admin. Tr.

1220; Doc. 8-23, p. 2). During that examination Plaintiff reported symptoms of

“limitations of movement, muscle aches, myalgia, pain, paresthesia, spasms, back

stiffness,” “bilateral leg stiffness and weakness of the legs.” Id. On examination, PA-

C Lazorka did not note any musculoskeletal abnormalities. (Admin. Tr. 1221; Doc.

8-23, p. 3). Although this record does contain statements by Plaintiff about her

symptoms, it does not discuss any specific functional limitation. Moreover, despite

the symptoms alleged by Plaintiff during this examination, objective findings by PA-

C Lazorka are not consistent with those allegations. Furthermore, Plaintiff has not

explained why further consideration of this record could possibly result in a different



                                    Page 21 of 37
       Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 22 of 37




outcome in this case. Accordingly, I am not persuaded that remand is required for

further consideration of this treatment note.

      On October 27, 2017, Plaintiff was examined by PA-C Lazorka for “follow

up on chronic pain, GERD, Anemia, Fibromyalgia, Depression and HTN.” (Admin.

Tr. 1223; Doc. 8-23, p. 5). During that examination Plaintiff reported symptoms of

“limitations of movement, muscle aches, myalgia, pain, paresthesia, spasms, back

stiffness,” “bilateral leg stiffness and weakness of the legs.” Id. On examination, PA-

C Lazorka did not note any musculoskeletal abnormalities. (Admin. Tr. 1224; Doc.

8-23, p. 6). Although this record does contain statements by Plaintiff about her

symptoms, it does not discuss any specific functional limitation. Moreover, despite

the symptoms alleged by Plaintiff during this examination, objective findings by PA-

C Lazorka are not consistent with those allegations. Furthermore, Plaintiff has not

explained why further consideration of this record could possibly result in a different

outcome in this case. In short, these office visits with PA-C Lazorka document

continued pain and discomfort, but no functional limitations. Accordingly, I am not

persuaded that remand is required for further consideration of this treatment note.

             2.     Whether the ALJ Erred When She Concluded that Plaintiff did
                    not meet Listing 1.04(A)

      Appendix 1 of 20 C.F.R. Part 404, Subpart P (“listing of impairments”),

describes, for each major body system, the severity of impairment that is severe
                                    Page 22 of 37
       Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 23 of 37




enough to prevent a claimant from doing any gainful activity regardless of the

claimant’s age, education or work experience. 20 C.F.R. § 404.1525(a). At step three

of the sequential evaluation process, the ALJ considers whether the combination of

the claimant’s medically determinable impairments meets the severity of one of the

impairments in the listing of impairments. 20 C.F.R. § 404.1520(a)(4)(iii). If a

claimant has an impairment that meets the twelve-month duration requirement and

meets or equals all the criteria of an impairment in the listing of impairments, the

claimant is found disabled. 20 C.F.R. § 404.1520(a)(4)(iii).

      The argument raised in this particular case implicates Listing 1.04A. To meet

this listing a claimant must be diagnosed with a disorder of the spine (e.g., herniated

nucleus pulposus, spinal arachnoiditis, spinal stenosis, osteoarthritis, degenerative

disc disease, facet arthritis, or vertebral fracture) that results in “compromise of a

nerve root” or compromise of the spinal cord, with:

      Evidence of nerve root compression characterized by neuro-anatomic
      distribution of pain, limitation of motion of the spine, motor loss
      (atrophy with associated muscle weakness or muscle weakness)
      accompanied by sensory or reflex loss and, if there is involvement of
      the lower back, positive straight-leg raising test (sitting and supine)

20 C.F.R. Part 404, Subpart P, Appendix 1 § 1.04A.

      In an acquiescence ruling, the Social Security Administration explained its

policy on meeting the severity requirements of Listing 1.04A as follows:

                                    Page 23 of 37
       Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 24 of 37




      Our policy is that listing 1.04A specifies a level of severity that is only
      met when all of the medical criteria listed in paragraph A are
      simultaneously present: (1) Neuro-anatomic distribution of pain, (2)
      limitation of motion of the spine, (3) motor loss (atrophy with
      associated muscle weakness or muscle weakness) accompanied by
      sensory or reflex loss, and, (4) if there is involvement of the lower back,
      positive straight-leg raising test (sitting and supine). Listing 1.04A uses
      the conjunction “and” when enumerating the medical criteria in order
      to establish that the entire set of criteria must be present at the same
      time on examination. When this set of criteria is present on
      examination, the individual has the clinical presentation we expect from
      a person who suffers from nerve root compression that is so severe that
      it would preclude any gainful activity. 20 CFR 404.1525(a),
      416.925(a).

      On the other hand, when the listing criteria are scattered over time, wax
      and wane, or are present on one examination but absent on another, the
      individual's nerve root compression would not rise to the level of
      severity required by listing 1.04A. An individual who shows only some
      of the criteria on examination presents a different, less severe clinical
      picture than someone with the full set of criteria present simultaneously.
      To meet the severity required by the listing, our policy requires the
      simultaneous presence of all of the medical criteria in listing 1.04A.

AR 15-1(4), 2015 WL 5697481 at *3.

      At step three of her decision, the ALJ found that Plaintiff did not meet the

severity of any impairment described in the listing of impairments. (Admin. Tr. 21;

Doc. 8-2, p. 22). In support of this finding, the ALJ explained:

      The listing of impairments found in 20 CFR have been reviewed;
      specifically Listings 1.02 involving major dysfunction of a joint and
      1.04 involving disorders of the spine, both under musculoskeletal
      impairments. Upon review of the entire record, the undersigned finds
      no evidence of gross anatomical deformity and chronic joint pain and
      stiffness with signs of limitation of motion or other abnormal motion of
                                    Page 24 of 37
       Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 25 of 37




      the affected joint, resulting in an inability to ambulate effectively,
      which would be required to satisfy the listing 1.02. The undersigned
      finds no evidence of nerve root compression, spinal arachnoiditis or
      lumbar spinal stenosis resulting in pseudoclaudication, which would be
      required to satisfy listing 1.04. Additionally, the undersigned also found
      no evidence of limitation of motion of the spine, motor loss (atrophy
      with associated muscle weakness or muscle weakness) accompanied by
      sensory or reflex loss and, if there is involvement of the lower back,
      positive straight-leg raising test (sitting and supine) within a 12-month
      period (AR 15-1).

(Admin. Tr. 21; Doc. 8-2, p. 22) (emphasis added).

      Plaintiff argues:

      The Administrative Law Judge below failed to consider Listing 1.04(A)
      which the attorney for the Plaintiff advanced as qualifying the Plaintiff
      for disability both before and after the surgical procedure.

      The pain management records of 2016 document the necessary
      elements of Listing 1.04(a), see page 8 of 87 and page 65 of 87 which
      are pre and post-surgical system reviews by the pain management
      doctor and are part of Exhibit 16F.

      The ongoing diagnosis by the pain management doctor and the primary
      care physician both include post-surgical diagnosis including
      osteoarthritis of the hip, knee joint pain on movement, lumbosacral
      spondylosis without myelopathy, prolapsed lumbar intervertebral disc
      with sciatia [sic], degeneration of the lumbar intervertebral disc, spinal
      stenosis of the lumbar region, lumbosacral radiculitis, backache with
      pain in the hips and legs and disorder of the back. These problems were
      set forth on page 24 of Exhibit 18F.

      These problems are set forth on Page 24 of Exhibit 18F.

      The Administrative Law Judge failed to articulate the extensive nature
      of the back surgery the Claimant had and the fact that she was soon


                                   Page 25 of 37
       Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 26 of 37




      limited to the same extent post-surgical as she was prior to the surgery
      in question.

(Doc. 11, pp. 4-7).

      In response, the Commissioner argues:

      Furthermore, although Plaintiff alleges that the ALJ inadequately
      considered whether her impairments satisfied Listing 1.04A, and that
      “[t]he pain management records of 2016 document the necessary
      elements of Listing 1.04(A),” (ECF No. 11 at 6), Plaintiff does not
      identify the criteria of Listing 1.04A or explain how the evidence might
      show that her impairments satisfied the medical criteria and duration
      requirement of the listing. The listings are a regulatory device used to
      streamline the decision-making process by identifying those claimants
      whose medical impairments are so severe that they are deemed disabled
      regardless of their vocational background. 20 C.F.R. § 404.1525(a);
      Sullivan v. Zebley, 493 U.S. 521, 532 (1990) (citations omitted). The
      medical criteria defining the listed impairments are appropriately set at
      a higher level than the statutory standard for disability. Zebley, 493 U.S.
      at 528-32. To be found presumptively disabled, it is the claimant’s
      burden to show that all of the criteria for a listing have been met. 20
      C.F.R. §§ 404.1512(a) (stating that a claimant bears the burden of
      providing sufficient evidence to establish entitlement to disability),
      404.1525(c)(3); Zebley, 493 U.S. at 530; Yuckert, 482 U.S. at 146 n.5.
      See also 20 C.F.R. § 404.1509 (providing that to be disabling, an
      impairment must be expected to last twelve continuous months in
      duration). Because Plaintiff has not met her burden to demonstrate that
      the evidence from the relevant period established all of the criteria of
      Listing 1.04A, including the durational requirement, her claim that the
      ALJ’s step three finding is not supported by substantial evidence must
      be rejected. See Sanders, 556 U.S. at 409 (2009); Blosser v. Colvin, No.
      4:14-CV-1308, 2015 WL 4410084, at *8 (M.D. Pa. July 20, 2015)
      (finding no error where “the record does not establish that Plaintiff has
      met all of the necessary criteria” of Listing 1.04 and “Plaintiff himself
      . . . does not address whether he meets all of the criteria of Listing
      1.04A.”); McConnell v. Astrue, Civ. A. No. 09-44, 2010 WL 2925053,
      at *5 (W.D. Pa. July 20, 2010) (“McConnell makes no attempt to
                                    Page 26 of 37
       Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 27 of 37




      explain the precise basis for his belief that his impairments equaled
      Listings 12.04 and 12.06. . . . He makes no direct reference to the
      specific criteria enumerated in Listings 12.04 and 12.06.”) (citing
      Grimaldo v. Reno, 189 F.R.D. 617, 619 (D. Colo. 1999)). Accordingly,
      Plaintiff’s underdeveloped step three argument must be rejected.

(Doc. 12, pp. 10-12) (internal footnote omitted).

      To qualify for benefits by showing that an impairment, or combination of

impairments, is equivalent to a listed impairment, the claimant bears the burden of

presenting “medical findings equivalent in severity to all the criteria for the one most

similar impairment.” Sullivan v. Zebley, 493 U.S. 521, 531 (1990). An impairment,

no matter how severe, that meets or equals only some of the criteria for a listed

impairment is not enough. Id.

      Plaintiff cites to three pages of medical evidence in support of this argument.

      On June 14, 2016, Plaintiff was examined by Marek Kurowski, M.D. (“Dr.

Kurowski”). During that examination, Dr. Kurowski made the following

observations:

      Lumbar Spine: Inspection: no induration, ecchymosis, or swelling and
      normal alignment. Bony Palpation of the Lumbar Spine: no tenderness
      of the spinous process, the sacral promontory, the sacrum, or the coccyx
      and tenderness of the transverse process on the left at L5. Bony
      Palpation of the Right Hip: no tenderness of the iliac crest, the ASIS,
      the PSIS, the pubic tubercle, the iliac tubercle, the sciatic notch, the
      ischial tuberosity, the SI joint or the greater trochanter. Bony Palpation
      of the Left Hip: no tenderness of the iliac crest, the ASIS, the pubic
      tubercle, the iliac tubercle, the ischial tuberosity, or the greater
      trochanter and tenderness of the PSIS, the sciatic notch, and the SI joint.
                                    Page 27 of 37
Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 28 of 37




Soft Tissue Palpation on the Right: no tenderness of the supraspinous
ligament, the paraspinal region, the iliolumbar region, the gluteus
maximus, the gluteus medius, the sciatic nerve, the anterior abdominal
muscles, the inguinal ligament, or the piriformis. Soft Tissue Palpation
on the Left: no tenderness of the supraspinous ligament, the gluteus
maximus, the anterior abdominal muscles, or the inguinal ligament and
tenderness of the paraspinal region at L5 the iliolumbar region, the
gluteus medius, the sciatic nerve and the piriformis. Active range of
motion: flexion normal, extension normal, lateral flexion normal,
rotation normal, and pain with motion.

Motor Strength: L1 Motor Strength on the Right: hip flexion iliopsoas
5/5. L1 Motor Strength on the Left: hip flexion iliopsoas 5/5. L2-L4
Motor Strength on the Right: knee extension quadriceps 5/5. L2-L4
Motor Strength on the Left: knee extension quadriceps 5/5. L5 Motor
Strength on the Right: ankle dorsiflexion tibialis anterior 5/5 and great
toe extension extensor hallucis longus 5/5. L5 Motor Strength on the
Left: ankle dorsiflexion tibialis anterior 4/5 and great toe extension
extensor hallucis longus 4/5. S1 Motor Strength on the Right: plantar
flexion gastrocnemius 5/5. S1 Motor Strength on the Left: plantar
flexion gastrocnemius 5/5.

Neurological System: Coordination: heel-to-shin normal. Babinski
Reflex Right: plantar reflex absent. Babinski Reflex Left: plantar reflex
absent. Special Tests: Valsalva’s test negative. Ankle Reflex Right:
normal (2). Ankle Reflex Left: normal (2). Knee Reflex Right: normal
(2). Knee Reflex Left: normal (2). Sensation on the Right T12 normal,
L1 normal, L2 normal, L3 normal, L4 normal, L5 normal, S1 normal,
S2 normal, normal distal extremities. Sensation on the Left: T12
normal, L1 normal, L2 normal, L3 normal, L4 normal, S1 normal, S2
normal, normal distal extremities, and decreased sensation on the
lateral leg and doraum of the foot (L5). Special Tests on the Right:
compression test negative, femoral nerve traction test negative, Patrick-
Fabere test negative, supine straight leg raising test negative, seated
straight leg raising test negative, and no clonus of the ankle/knee.
Special Tests on the Left: supine straight leg raising test positive and
seated straight leg raising test positive and compression test negative,

                             Page 28 of 37
       Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 29 of 37




      femoral nerve traction test negative, Patrick-Fabere test negative, and
      no clonus of the ankle/knee.

(Admin. Tr. 1071-1072; Doc. 8-21, pp. 8-9).

      On May 11, 2017, Plaintiff was examined by Certified Physicans Assistant

Jeremy Lazorka (“PA-C Lazorka”). During that examination, PA-C Lazorka made

the following observations:

      MUSCULOSKELETAL: normal muscle tone/bulk, no deformities,
      normal range of motion, normal spine alignment NEUROLOGICAL;
      muscles strength 5/5 in all major muscle groups, cranial nerves II-XII
      intact, rapid alternating movements intact, point-to-point movements
      intact, pain/temperature/light touch/vibration/discrimination intact,
      DTRs intact EXTREMITIES: no varicose veins, no edema, no
      abnormal movements, no tremor, no rigidity, normal alignment, normal
      gait.

(Admin. Tr. 1242; Doc. 8-23, p. 25).

      On August 2, 2017, Plaintiff was examined by Dr. Kurowski. During that

examination, Dr. Kurowski made the following observations:

      Lumbar Spine: Inspection: no induration, ecchymosis, or swelling and
      normal alignment. Bony Palpation of the Lumbar Spine: no tenderness
      of the spinous process, the sacral promontory, the sacrum, or the coccyx
      and tenderness of the transverse process on the left at L5 (4). Bony
      Palpation of the Right Hip: no tenderness of the iliac crest, the ASIS,
      the pubic tubercle, the iliac tubercle, the sciatic notch, the ischial
      tuberosity, or the greater trochanter and tenderness of the PSIS and the
      SI Joint. Bony Palpation of the Left Hip: no tenderness of the iliac crest,
      the ASIS, the pubic tubercle, the iliac tubercle, or the ischial tuberosity
      and tenderness of the PSIS, the sciatic notch, the SI joint and the greater
      trochanter. Soft Tissue Palpation on the Right: no tenderness of the
      supraspinous ligament, the paraspinal region, the iliolumbar region, the

                                    Page 29 of 37
Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 30 of 37




gluteus maximus, the gluteus medius, the sciatic nerve, the anterior
abdominal muscles, the inguinal ligament, or the piriformis. Soft Tissue
Palpation on the Left: no tenderness of the supraspinous ligament, the
gluteus maximus, the anterior abdominal muscles, or the inguinal
ligament and tenderness of the paraspinal region at L5 the iliolumbar
region, the gluteus medius, the sciatic nerve and the piriformis; femoral
nerve. Active range of motion: flexion normal, extension normal,
lateral flexion normal, rotation normal, and pain with motion.

Motor Strength: L1 Motor Strength on the Right: hip flexion iliopsoas
5/5. L1 Motor Strength on the Left: hip flexion iliopsoas 5/5. L2-L4
Motor Strength on the Right: knee extension quadriceps 5/5. L2-L4
Motor Strength on the Left: knee extension quadriceps 5/5. L5 Motor
Strength on the Right: ankle dorsiflexion tibialis anterior 5/5 and great
toe extension extensor hallucis longus 5/5. L5 Motor Strength on the
Left: ankle dorsiflexion tibialis anterior 4/5 and great toe extension
extensor hallucis longus 4/5. S1 Motor Strength on the Right: plantar
flexion gastrocnemius 5/5. S1 Motor Strength on the Left: plantar
flexion gastrocnemius 5/5.

Neurological System: Coordination: heel-to-shin normal. Babinski
Reflex Right: plantar reflex absent. Babinski Reflex Left: plantar reflex
absent. Special Tests: Valsalva’s test negative. Ankle Reflex Right:
normal (2). Ankle Reflex Left: normal (2). Knee Reflex Right: normal
(2). Knee Reflex Left: normal (2). Sensation on the Right: T12 normal,
L1 normal, L2 normal, L3 normal, L4 normal, L5 normal, S1 normal,
S2 normal and normal distal extremities. Sensation on the Left:
decreased sensation on the knee and medial leg (L4) and on the lateral
leg and doraum of the foot (L5) and T12 normal, L1 normal, L2 normal,
L3 normal, S1 normal, S2 normal and normal distal extremities. Special
Tests on the Right: compression test negative, femoral nerve traction
test negative, Patrick-Fabere test negative, supine straight leg raising
test negative, and no clonus of the ankle/knee and Partrick-Fabere test
positive. Special Tests on the Left: femoral nerve traction test positive,
Patrick-Fabere test positive, supine straight leg raising test positive and
seated straight leg raising test positive and compression test negative,
and no clonus of the ankle/knee.

                              Page 30 of 37
       Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 31 of 37




(Admin. Tr. 1128; Doc. 8-21, p. 65).

      Returning to Listing 1.04A, Plaintiff has shown and the ALJ found that

Plaintiff has lumbar degenerative disc disease—a disorder of the spine. An MRI

from May 2016 showed disc bulges at L3-L4, L4-L5, and L5-S1 with moderate to

advanced central canal stenosis at L4-L5 and L5-S1. (Admin. Tr. 1142, Doc. 8-21,

p. 79). Plaintiff was diagnosed with radiculopathy (a type of pain distributed to areas

of the body via neurological routes)—present both before and after her surgery.

(Admin. Tr. 1072; Doc. 8-21, p. 9) (pre-surgical diagnosis of left lumbar

radiculopathy confirmed by EMG); (Admin. Tr. 1129; Doc. 8-21, p. 66) (prescribing

physical therapy for post-surgical lumbar radiculopathy). Plaintiff was noted to have

ankle weakness (strength 4/5) on the left side—typical of dysfunction of the L5 nerve

root—both before and after the surgery. See David A. Morton III, Medical Issues in

Social Security Disability Volume I 59 (2014). Plaintiff also exhibited a positive

straight leg raise test (sitting and supine) before and after the surgery. However, the

treatment notes cited do not establish the presence of any limitation of motion or

sensory reflex loss, either before or after the surgery. Accordingly, I find that the

ALJ’s conclusion that Plaintiff’s spinal impairment does not meet Listing 1.04 is

supported by substantial evidence.




                                     Page 31 of 37
       Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 32 of 37




      C.    WHETHER THE ALJ PROPERLY EVALUATED THE OPINION OF
            PLAINTIFF’S TREATING PSYCHOLOGIST

      As discussed in Section IV. A. of this Report, the ALJ found that Plaintiff had

the medically determinable impairments of anxiety and depression, but that these

impairments were not severe. (Admin. Tr. 19; Doc. 8-2, p. 20).

      On April 13, 2016, State agency psychological consultant Erin Urbanowicz,

Psy.D. (“Dr. Urbanowicz”) completed a psychiatric review technique assessment

based on her review of the records available on that date. Dr. Urbanowicz assessed

that Plaintiff had medically determinable affective disorders, and anxiety related

disorders. (Admin. Tr. 89; Doc. 8-3, p. 7). She concluded that these disorders

resulted in: a mild restriction of activities of daily living; mild difficulties in

maintaining social functioning; mild difficulties in maintaining concentration,

persistence or pace; and no repeated episodes of decompensation of extended

duration. Id. Dr. Urbanowicz provided the following explanation in support of her

opinion:

      Based on the evidence of record, the claimant’s statement are found to
      be partially consistent.

      Claimant is alleging anxiety and reports treating with PCP. No formal
      mental health treatment history is noted. ADLs are not significantly
      limited by MH factors. Based on the medical evidence of record, the
      claimant’s mental health impairment is non-severe.



                                   Page 32 of 37
       Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 33 of 37




(Admin. Tr. 90; Doc. 8-3, p. 8). This is the only medical opinion provided by any

source on this issue.

      In her decision the ALJ gave “great” weight to Dr. Urbanowicz’s opinion. In

support of that finding, she explained:

      Erin Urbanowicz, Psy.D., reviewed the record on April 13, 2016, and
      opined that the claimant had a mild restriction of activities of daily
      living; mild difficulties in maintaining social functioning; mild
      difficulties maintaining concentration, persistence, or pace; and no
      repeated episodes of decompensation (Exhibit 1A). The undersigned
      notes that language regarding mental impairments has changed since
      this opinion was offered. However, the opinion of this State agency
      reviewing psychologist is afforded great weight based on her
      familiarity with Social Security Rules and the fact that she supported
      her opinion with explanation. As detailed above in this finding, the
      undersigned finds the totality of this record is consistent with mild
      mental limitations.

(Admin. Tr. 20; Doc. 8-2, p. 21).

      The Commissioner’s regulations define medical opinions as “statements from

acceptable medical sources that reflect judgments about the nature and severity of

your impairment(s), including your symptoms, diagnosis and prognosis, what you

can still do despite impairment(s), and your physical or mental restrictions.” 20

C.F.R. § 404.1527(a)(1). Regardless of its source, the ALJ is required to evaluate

every medical opinion received. 20 C.F.R. § 404.1527(b).

      In deciding what weight to accord competing medical opinions, the ALJ is

guided by factors outlined in 20 C.F.R. § 404.1527(c). Under some circumstances,
                                    Page 33 of 37
       Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 34 of 37




the medical opinion of a “treating source” may even be entitled to controlling weight.

20 C.F.R. § 404.1527(a)(2) (defining treating source); 20 C.F.R. § 404.1527(c)(2)

(explaining what is required for a source’s opinion to be controlling).

      Where no medical opinion is entitled to controlling weight, the

Commissioner’s regulations direct the ALJ to consider the following factors, where

applicable, in deciding the weight given to any non-controlling medical opinion:

length of the treatment relationship and frequency of examination; nature and extent

of the treatment relationship; the extent to which the source presented relevant

evidence to support his or her medical opinion, and the extent to which the basis for

the source’s conclusions were explained; the extent to which the source’s opinion is

consistent with the record as a whole; whether the source is a specialist; and, any

other factors brought to the ALJ’s attention. 20 C.F.R. §404.1527(c).

      Furthermore, the ALJ’s articulation of the weight accorded to each medical

opinion must be accompanied by “a clear and satisfactory explication of the basis on

which it rests.” Cotter, 642 F.2d at 704. This principle applies with particular force

to the opinion of a treating physician. See 20 C.F.R. § 404.1527(c)(2) (“We will

always give good reasons in our notice of determination or decision for the weight

we give your treating source’s medical opinion.”); 20 C.F.R. § 416.927(c)(2) (same

as 20 C.F.R. § 404.1527(c)(2)). “Where a conflict in the evidence exists, the ALJ

                                   Page 34 of 37
       Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 35 of 37




may choose whom to credit but ‘cannot reject evidence for no reason or the wrong

reason.’” Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999) (quoting Mason, 994

F.2d at 1066)); see also Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000).

      Plaintiff argues:

      The Administrative Law Judge below placed “great weight” on the
      opinion of the state agency reviewing psychologist and a review dated
      April 13, 2016, to arrive at the conclusion that the Plaintiff had mild
      restrictions of activities of daily living, maintaining social functioning,
      maintaining concentration persistent [sic] and pace, and no repeated
      episodes of decompensation. See Exhibit 1A.

      Dr. Urbanowicz did not see the Plaintiff, did not treat the Plaintiff and
      did not have the opportunity to review Exhibits 15F, 16F, 17F, 18F,
      amd [sic] 19F consisting of 377 pages of medical records from 4
      different providers.

      ....

      The Administrative Law Judge failed to articulate acceptable reasons
      for accepting the opinions of a State Agency reviewing psychologist
      over those of the Claimant’s treating psychologist where the State
      Agency reviewing psychologist did not see the Claimant, did not treat
      the Claimant and did not have the opportunity to review 377 pages of
      medical records from four different providers in arriving at their
      decision.

(Doc. 11, pp. 11-14). The remainder of Plaintiff’s argument is a long quote from a

Report & Recommendation in the case of Betar v. Colvin, No. 4:15-CV-921 (M.D.

Pa. Aug. 25, 2016), ECF No. 15. In Betar, the Report and Recommendation was

adopted; no objections were filed. Order Adopting Report and Recommendation,


                                    Page 35 of 37
       Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 36 of 37




Betar v. Colvin, No. 4:15-CV-921 (M.D. Pa. Sept. 26, 2016), ECF No. 17. I construe

this argument as an allegation that the ALJ improperly elevated the opinion of a non-

examining source over opinions from a treating source, and that Plaintiff has cited

Betar in support of that argument.

      In the section of the Betar cited by Plaintiff in her brief, the Court was

discussing the treating physician rule, and what it meant for a treating source’s

decision to be “not inconsistent with the other substantial evidence in the claimant’s

case record. In that case the Court concluded that the ALJ erred (1) when he

concluded that the claimant’s treating psychiatrist Dr. Calvert’s opinion was not

entitled to controlling weight under the treating source rule, and (2) when he gave

more weight to the opinion of non-examining consultant Dr. Urbanowicz than was

given to Dr. Calvert. However, this case is distinguishable from Betar on its facts.

Unlike in Betar, where the claimant’s treating psychologist provided a medical

opinion, the record in this case does not include any medical opinion by any treating

source. As noted by the Commissioner “Plaintiff does not name or identify any

treating psychologist whose opinion the ALJ should have considered.” (Doc. 12, p.

13). Further, I note that, under this Court’s Local Rules, each contention in Plaintiff’s

brief “must be supported by specific reference to the portion of the record relied

upon . . . .” L.R. 83.40.4(c). After reviewing this record, I am unable to locate any

                                     Page 36 of 37
       Case 4:19-cv-01633-WIA Document 13 Filed 08/03/20 Page 37 of 37




opinion from a treating psychologist, and thus conclude that no opinion by any

treating psychologist is in this record. Therefore, to the extent Plaintiff argues that

remand is required because the ALJ did not accord controlling weight to an opinion

that is not in this record, I am not persuaded.

V.    CONCLUSION

      For the reasons stated in this Memorandum, Plaintiff’s request for remand for

a new administrative hearing will be DENIED as follows:

      (1) The final decision of the Commissioner will be AFFIRMED.

      (2) Final judgment will be issued in favor of ANDREW SAUL.

      (3) The clerk of court will be directed to CLOSE this case.

      (4) An appropriate Order shall issue.

Date: August 3, 2020                              BY THE COURT

                                                  s/William I. Arbuckle
                                                  William I. Arbuckle
                                                  U.S. Magistrate Judge




                                    Page 37 of 37
